Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





LLOYD STEPHEN GOODEN,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00221-CR

Appeal from
 399th District Court

of Bexar County, Texas

(TC # 2010CR1581)



 

 

 




MEMORANDUM OPINION

            Lloyd Stephen Gooden appeals his conviction of felony driving while intoxicated.  Finding
that Appellant has no right of appeal, we dismiss the appeal.
            Rule 25.2(d) of the Texas Rules of Appellate Procedure requires the trial court to certify the
criminal defendant’s right of appeal under Rule 25.2(a)(2).  Tex.R.App.P. 25.2(a)(2) and (d). 
Appellant filed a timely notice of appeal, including the trial court’s certification as required by Rules
25.2(a)(2) and 25.2(d), but the certification  reflects that the appeal “is a plea-bargain case, and the
defendant has NO right of appeal.”  In a plea-bargain case, a defendant may appeal only those
matters raised by written motion and ruled on before trial, or after getting the court’s permission to
appeal.  Tex.R.App.P. 25.2(a)(2).  On July 22, 2010, the Clerk’s Office notified Appellant’s counsel
that the certification reflects that Appellant has no right of appeal in this case and requested a
response addressing whether appellant has a right of appeal.  No response has been received.  Given
the trial court’s certification that Appellant has no right of appeal and the absence of any response
from Appellant showing he has a right to appeal under Rule 25.2(a)(2), we dismiss the appeal.
 

September 29, 2010                                                    
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.